 1
 2
 3
 4
 5
 6
 7
 8
 9
10
                            UNITED STATES DISTRICT COURT
11
                           SOUTHERN DISTRICT OF CALIFORNIA
12
13
     ALAN FREAS, JR.,                                   Case No.: 3:17-cv-01761-H-AGS
14                                     Plaintiff,
                                                        ORDER DENYING PLAINTIFF’S
15   v.                                                 MOTION TO RE-TAX COSTS
16   BMW OF NORTH AMERICA, LLC,
                                                        [Doc. No. 104]
17                                   Defendant.
18
19
20         On November 1, 2018, following a three-day trial, a jury returned a verdict in favor

21   of Defendant BMW of North America, LLC as to Plaintiff’s breach of written and implied

22   warranty claims. (Doc. No. 91.) On November 26, 2018, the Court entered judgment in

23   favor of Defendant. (Doc. No. 98.) On December 6, 2018, Defendant filed a bill of costs.

24   (Doc. No. 99.) On December 20, 2018, Plaintiff filed an objection to the bill of costs.

25   (Doc. No. 101.)

26         On December 27, 2018, at a hearing for taxation of costs, the Clerk instructed

27   Defendant to supplement its itemization of costs with a memorandum of costs, to which

28   Plaintiff objected.   (Doc. No. 103 at 1.)         On January 2, 2019, Defendant filed a


                                                    1
                                                                              3:17-cv-01761-H-AGS
 1   memorandum of costs. (Doc. No. 102.) On January 11, 2019, the Clerk taxed $5,947.65
 2   in costs in favor of Defendant. (Doc. No. 103.)
 3         On January 18, 2019, Plaintiff filed a motion to re-tax costs. (Doc. No. 104.) On
 4   January 22, 2019, Defendant filed a response. (Doc. No. 105.) On February 12, 2019,
 5   Plaintiff filed a reply. (Doc. No. 110.) For the following reasons, the Court denies
 6   Plaintiff’s motion to re-tax costs.
 7                                            Discussion
 8    I.   Legal Standard
 9         “Unless a federal statute, these rules, or a court order provides otherwise, costs—
10   other than attorney’s fees—should be allowed to the prevailing party.” Fed. R. Civ. P.
11   54(d)(1); see also 28 U.S.C. § 1920; L.R. 54.1(a). This rule creates a presumption in favor
12   of awarding costs to the prevailing party. Champion Produce, Inc. v. Ruby Robinson Co.,
13   342 F.3d 1016, 1022 (9th Cir. 2003).
14         The Court may, however, deny costs at its discretion, but only in “extraordinary”
15   cases where it would be “inappropriate or inequitable to award costs.” Ass’n of Mexican-
16   Am. Educators v. California, 231 F.3d 572, 593 (9th Cir. 2000). “Proper grounds for
17   denying costs include (1) a losing party’s limited financial resources; (2) misconduct by
18   the prevailing party; and (3) the chilling effect of imposing . . . high costs on future civil
19   rights litigants, as well as (4) whether the issues in the case were close and difficult; (5)
20   whether the prevailing party’s recovery was nominal or partial; (6) whether the losing party
21   litigated in good faith; and (7) whether the case presented a landmark issue of national
22   importance.” Quan v. Comput. Scis. Corp., 623 F.3d 870, 888–89 (9th Cir. 2010) (internal
23   quotation marks omitted) (quoting Champion Produce, 342 F.3d at 1022), abrogated on
24   other grounds by Fifth Third Bancorp v. Dudenhoeffer, 134 S. Ct. 2459 (2014).
25   II.   Analysis
26             A. Defendant’s supplemental memorandum
27         Plaintiff argues that all costs should be denied to Defendant because Defendant
28   failed to submit a properly supported bill of costs. (Doc. No. 104 at 4–5.) Defendant

                                                   2
                                                                                 3:17-cv-01761-H-AGS
 1   argues that Plaintiff “offers no authority to support the notion that the Clerk’s request for
 2   supplemental briefing undermines the validity of the Order Taxing Costs.” (Doc. No. 105
 3   at 2.) The Court agrees with Defendant.
 4           The Clerk’s request for supplemental briefing did not appear to prejudice Plaintiff.
 5   In Defendant’s timely bill of costs, Defendant provided the invoices of the costs requested.
 6   (See Doc. No. 99.) As a result, Plaintiff was on notice of Defendant’s requested costs.
 7   Indeed, Plaintiff was able to raise specific objections to the bill of costs. (See Doc. No.
 8   101.)    Moreover, in its supplemental memorandum of costs, Defendant voluntarily
 9   withdrew its request for the State filing fee, the cost of an outside print job, and other costs
10   related to Plaintiff’s expert witness. (See Doc. No. 102 at 2, 4.) Accordingly, the Court
11   finds that Plaintiff was not prejudiced by the supplemental briefing and declines to deny
12   Defendant all costs for not providing a timely memorandum of costs.
13              B. Fees for printed or electronically recorded deposition transcripts
14           Plaintiff argues that the deposition transcript costs should not be allowed because
15   none of the deposition transcripts were admitted into evidence at trial and Defendant has
16   otherwise failed to show why the transcripts were necessary. (Doc. No. 104 at 6–8.) In
17   addition, Plaintiff contends that it is unclear whether the Clerk reduced the amount of costs
18   awarded by removing transcript handling, shipping, and extra copy fees. (Id. at 8.)
19   Defendant argues that the Clerk properly awarded the deposition transcript costs. (Doc.
20   No. 105 at 4–6.) The Court agrees with Defendant.
21           According to L.R. 54.1.b.3, depositions are items taxable as costs. Such costs
22   include “[t]he cost of an original and one copy of any deposition . . . necessarily obtained
23   for use in the case. . . . Depositions need not be introduced in evidence or used in trial to
24   be taxable so long as at the time it was taken it could reasonably be expected that the
25   deposition would be used for trial preparation, rather than mere discovery.”               L.R.
26   54.1.b.3.a.
27           Here, the depositions could reasonably be expected to be used for trial preparation.
28   The transcripts were from the depositions of Plaintiff, Plaintiff’s designated and sole expert

                                                    3
                                                                                   3:17-cv-01761-H-AGS
 1   witness, and Defendant’s expert as well as 30(b)(6) witness. (Doc. No. 105 at 5–6.) In
 2   addition, based on the Court’s calculations, after subtracting the handling fees, shipping
 3   fees, DVD exhibit fee, digital transcript fees, condensed transcript fees, and services fees
 4   from the invoices provided, Defendant is entitled to $2,411.22 in costs, which is the same
 5   amount the Clerk awarded. (See Doc. 99 at 9–12.) Accordingly, the Clerk properly
 6   awarded Defendant $2,411.22 for “Fees for Printed or Electronically Recorded Deposition
 7   Transcripts.”
 8             C. Fees for exemplification and copies
 9         Plaintiff argues that Defendant failed to identify the copies for which it requested
10   costs. (Doc. No. 104 at 8–9.) In addition, Plaintiff argues that Defendant did not use most
11   of its exhibits, that Defendant did not need to create binders of exhibits, that the Local
12   Rules did not require Defendant to create the binders, and that the exhibit binders served
13   no other legitimate purpose. (Id. at 10–11.) Defendant argues that it submitted sufficient
14   information and evidence for the Clerk to identify the claimed costs were properly taxable.
15   (Doc. No. 105 at 7.) The Court agrees with Defendant.
16         In its supplemental briefing, Defendant explained that the copies were of exhibit
17   binders provided to Plaintiff, Defendant’s counsel, the jury, and the Court. (Doc. No. 102
18   at 4.) The Clerk awarded Defendant the costs of Plaintiff’s, the jury’s, and the Court’s
19   copies, but did not award Defendant the cost of its own copy. (Doc. No. 103 at 3.)
20   L.R. 54.1.b.6.a allows for taxation of costs for copies obtained for use in a case if either “1.
21   Copies were provided either to the court or to opposing counsel either by court order, rule
22   or statute”, or “2. Copies were used as court exhibits, either admitted into evidence, or
23   attached to a motion.” Accordingly, the Clerk correctly subtracted one-fifth of Defendant’s
24   copying costs for Defendant’s copy. Given that some of the exhibits in the binder were
25   used at trial, the Court determines that the cost of Plaintiff’s, the jury’s, and the Court’s
26   copies are taxable. The Court concludes that the Clerk properly taxed $3,136.43 in fees
27   for exemplification and copies.
28   ///

                                                    4
                                                                                   3:17-cv-01761-H-AGS
 1            D. Plaintiff’s argument regarding entire request for costs
 2         Plaintiff argues that Defendant’s costs should be denied in entirety because
 3   Defendant egregiously overreached in its request for costs. (Doc. No. 104 at 5.) As noted
 4   above, the Clerk correctly taxed Defendant’s costs, and Defendant voluntarily withdrew
 5   multiple costs when it filed its supplemental memorandum. Under these circumstances,
 6   the Court declines to deny Defendant all costs.
 7                                           Conclusion
 8         After carefully considering all of Plaintiff’s arguments for disallowance of
 9   Defendant’s costs, the Court denies Plaintiff’s motion to re-tax costs.
10          IT IS SO ORDERED.
11   DATED: February 14, 2019
12
                                                   MARILYN L. HUFF, District Judge
13                                                 UNITED STATES DISTRICT COURT
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  5
                                                                               3:17-cv-01761-H-AGS
